Exhibit 10.3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

NOTE EXCHANGE AGREEMENT
 
This Note Exchange Agreement (this "Agreement"), dated as of this
11 day of April, 2014, is made by and between Las Vegas Railway Express, Inc.,
a Delaware corporation (the "Company"), and Cowen Overseas Investment LP
(the "Investor").


BACKGROUND

WHEREAS, the Investor and the Company entered into that certain Purchase
Agreement   dated   as  of  November   22,   2013   (the  "Purchase   Agreement")   pursuant
 to which,  among  other things, the Company  issued  to  the Investor  on
November 22, 2013 a 10% Senior Secured Convertible Promissory  Note  in
the  aggregate  principal amount of $1,750,000.00 (the "Old Note"); and


WHEREAS , the Investor and the Company desire to exchange the
Old Note (including principal and all accrued interest and any other amounts
owing thereunder) for a 10% Senior Secured Convertible Promissory Note of the
Company in the aggregate principal amount of $2,000,000.00 substantially in the
form attached as Exhibit  A  to this Agreement (the "New Note").


AGREEMENT


NOW , THEREFORE, in consideration of the promises  and  other  good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged
, the Investor  and  the Company,  intending to be legally bound , hereby  agree
as follows:


1. Cancellation of Old Note. Subject to the delivery of the New Note as
contemplated by Section 2 hereof, the Investor hereby agrees to the cancellation
and termination of the Old Note and the Investor waives and releases any
obligation of the Company, now or at any time in the future, relating to the Old
Note. As evidence of the cancellation and termination of the Old Note,
simultaneously with the execution and delivery of this Agreement, the Investor
is delivering to the Company the Old Note for cancellation and shall execute any
and all other documents reasonably requested by the Company to evidence the
cancellation of the Old Note.
 
2. Issuance of New Note. In consideration for the cancellation and termination
of the Old Note as set forth in Section 1 hereof, the Company hereby delivers to
the Investor the New Note. The New Note shall have a maturity date of November
30, 2014, and shall be convertible into shares of the common stock, par value
$0.001 per share, of the Company (the "Common Stock"), at an initial conversion
price of $0.45, as more fully set forth in the New Note.
 
3. Grant of Security Interest; Release of Collateral. The obligations of the
Company under the New Note shall be secured to the same extent as were the
obligations of the Company under the Old Note, as more specifically set forth in
that certain Security Agreement dated as of November 22, 2013 between the
Company and the Investor (as amended from time to time, including, without
limitation, by the Security Amendment described below, the "Security
Agreement"); provided, however, that the collateral securing the Company's
obligations under the New Note shall not include the "Rolling Stock" listed on
Schedule I to the Security Agreement. To reflect the grant by the Company of a
security interest to secure its obligations under the New Note, and the
agreement of the parties to release the "Rolling Stock" listed on Schedule I to
the Security Agreement as collateral for such obligations, the Company and the
Investor are entering into a First Amendment to Security Agreement and Partial
Release of Collateral simultaneously with the execution and delivery of this
Agreement (the "Security Amendment").
 
 
1

--------------------------------------------------------------------------------

 


4. Representations   and   Warranties   of  the   Company.    The Company
 hereby makes the following representations and warranties to the Investor:
 
(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement, the New Note, the Security Agreement and the Security Amendment
(collectively, and together with any other documents or agreements executed in
connection with the transactions contemplated hereby, the "Transaction
Documents"), and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement and the other
Transaction Documents to which it is a party by the Company and the consummation
by it of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company in connection therewith. Each of this
Agreement and the other Transaction Documents to which the Company is a party
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.

(b) No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
do not and will not (i) conflict with or violate any provision of the Company's
or any Subsidiary's certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination , amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) result in a violation of any law,
rule, regulation , order, judgment , injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations) , or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. Payments of cash on account of principal of or interest
under the New Note, upon any event of default under the New Note, as a result of
liquidated damages under this Agreement or any of the other Transaction
Documents will not require the consent of, any payment to, or the springing of
any lien in favor of any lender to or creditor of the Company or any Subsidiary
(under a credit facility, loan agreement or otherwise) and will not result in a
default under any such credit facilities, loans or other agreements. For
purposes of this Section 4(b), (A) "Material Adverse Effect" means any of (i) a
material and adverse effect on the legality, validity or enforceability of any
Transaction Document , (ii) a material and adverse effect on the results of
operations, assets, prospects , business or condition (financial or otherwise)
of the Company and its Subsidiaries or (iii) an adverse imparmnent to the
Company's ability to timely perform its obligations under any Transaction
Document; and (B) "Subsidiary" means each of the subsidiaries of the Company
included in the reports, forms and other information required to be filed by the
Company with the Commission under the Securities Act of 1933, as amended (the
"Securities Act"), and the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), including pursuant to Section 13(a) or 15(d) of the Exchange
Act, during the twelve months preceding the date of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 


(c) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of this Agreement or any other
Transaction Document , other than (i) filings required by state securities laws,
(ii) the filing of a Notice of Sale of Securities on Form D with the Securities
and Exchange Commission (the "Commission") under Regulation D of the Securities
Act, (iii) the filing of a Current Report on Form 8-K with the Commission
disclosing the material terms of this Agreement and the other Transaction
Documents (but not including the name of the Investor) and (iv) those that have
been made or obtained prior to the date of this Agreement.
 
(d) Issuance of the New Note. The New Note has been duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and non-assessable , free and clear of all liens. The Company
has reserved from its duly authorized capital stock a number of shares of Common
Stock equal to 150% of the shares of Common Stock required to comply with its
conversion obligations under the New Notes calculated as of the date hereof.


(e) Ratification    and    Confirmation.      Except   as   otherwise   set  forth herein or in the schedules and exhibits hereto, the representations
 and warranties of the Company made in  the  Purchase  Agreement  remain  true,
 complete  and  correct in all material respects as if made on the date hereof.


5. Representations    and   Warranties   of   the   Investor.   e
Investor hereby represents and warrants to the Company as follows:

 
 
3

--------------------------------------------------------------------------------

 
 
(a) Organization; Authority. The Investor is an entity duly organized , validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
the other Transaction Documents to which it is a party, and otherwise to carry
out its obligations hereunder and thereunder. The execution, delivery and
performance by the Investor of the transactions contemplated by this Agreement
and the other Transaction Documents to which it is a party have been duly
authorized by all necessary corporate or, if the Investor is not a corporation ,
such partnership , limited liability company or other appl icable like action ,
on the part of the Investor. This Agreement and the other Transaction Documents
to which the Investor is a party has been duly executed by the Investor, and
when delivered by the Investor in accordance with terms hereof, will constitute
the valid and legally binding obligation of the Investor, enforceable against it
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization , moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors '
rights and remedies or by other equitable principles of general application.

(b) Investment Intent. The Investor is acquiring the New Note as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such New Note or any part thereof, without prejudice,
however, to the Investor 's right at all times to sell or otherwise dispose of
all or any part of such New Note in compliance with applicable federal and state
securities laws. Subject to the immediately preceding sentence, nothing
contained herein shall be deemed a representation or warranty by the Investor to
hold the New Note for any period of time. The Investor is acquiring the New Note
hereunder in the ordinary course of its business. The Investor does not have any
agreement or understanding, directly or indirectly, with any person to
distribute all or any portion of the New Note.

(c) Investor   Status.    At  the  time  the  Investor  was  offered     the
 New Note, it was, and at the date hereof it is, an  "accredited
 investor" as defined  in Rule 501(a) under the Securities  Act.  The Investor
is not a  registered  broker-dealer under Section 15 of the Exchange Act


(d) General   Solicitation.    The  Investor  is  not  acquiring  the New  Note
as  a  result  of  any  advertisement,  article,  notice  or  other    communication   regarding the New Note published in any newspaper, magazine or similar media or broadcast over television or radio or presented at any seminar or any other general solicitation
or general advertisement.


(e) Access to Information. The Investor acknowledges that it has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of,
and to receive answers from, representatives of the
Company  concerning  the  terms  and conditions of the offering of the New Note
and the merits  and  risks  of investing  in  the New Note; (ii) access to
information about the Company and its Subsidiaries and their
respective financial condition, results of
 operations, business, properties ,  management and prospects sufficient to enable it to evaluate its investment ; and (iii) the opportunity to obtain
such additional information that the Company possesses or can
acquire without unreasonable effort or expense that is necessary
to  make  an  informed  decision  with respect to the acquisition of the New
Note. Neither such inquiries nor any other investigation conducted by or on
behalf of the Investor  or its representatives  or  counsel shall modify, amend
or affect the Investor's right to rely on the truth, accuracy and completeness
of the Company's representations and warranties  contained  in  this Agreement.
 
 
4

--------------------------------------------------------------------------------

 


(f) Independent Investment Decision. The Investor has independently evaluated
the merits of its decision to acquire the New Note pursuant to this Agreement ,
and the Investor confirms that it has not relied on the advice of any other
person 's business and/or legal counsel in making such decision .
 
(g) Status of Old Note. The Investor is the sole record and beneficial owner of
the Old Note and is acting on its own behalf and for its own account in
exchanging the Old Note for the New Note. The Investor has not sold, assigned ,
participated , endorsed, transferred or deposited under any agreement, or
hypothecated or pledged for any loan or otherwise transferred in any manner, the
Old Note, and has not signed any power of attorney, endorsement or other
assignment or authorization respecting the Old Note which is now outstanding and
in force.

The Company acknowledges and agrees that the Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 5.

6. Affirmative Covenants. The Company hereby acknowledges and agrees that any
and all of its covenants, agreements, obligations, commitments and
acknowledgements with respect to the Old Note and the "Underlying Shares" as set
forth in Sections 4.1 through 4.8 of the Purchase Agreement , including, without
limitation , the Company's obligations pursuant to Section 4.1 (c) of the
Purchase Agreement , all of which are incorporated herein by reference, shall
apply equally and with full force and effect to the New Notes and the shares of
Common Stock issuable upon conversion of the New Notes .

7. Negative Covenants. The Company hereby acknowledges and agrees that, from and
after the date hereof until the date that the New Note has either been repaid in
its entirety and/or converted entirely into Common Stock, the Company shall be
bound according to all of the restrictions set forth in Article V of the
Purchase Agreement , the terms and provisions of which are incorporated herein
by reference, unless and until any such restriction shall have been expressly
waived in writing by the Investor.

8. Indemnification. The Company will indemnify and hold the Investor and its
directors, officers, shareholders, partners, employees and agents (each, an
"Investor Party") harmless from any and all losses, liabilities, obligations,
claims, contingencies , damages, costs and expenses, including all judgments ,
amounts paid in settlements, court costs and reasonable attorneys' fees and
costs of investigation that any such Investor Party may suffer or incur as a
result of or relating to any misrepresentation , breach or inaccuracy of any
representation , warranty, covenant or agreement made by the Company in this
Agreement or any other Transaction Document. In addition to the indemnity
contained herein, the Company will reimburse the Investor for its reasonable
legal and other expenses (including the cost of any investigation , preparation
and travel m connection therewith) incurred in connection therewith , as such
expenses are incurred.
 
 
5

--------------------------------------------------------------------------------

 


9.  Miscellaneous.


(a) Entire Agreement. This Agreement and the other Transaction Documents,
together with the exhibits and schedules thereto, along with the Purchase
Agreement and any other documents expressly referenced herein or therein,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements, understandings, discussions
and representations , oral or written , with respect to such matters, which the
parties acknowledge have been merged into such documents, exhibits and
schedules.

(b) Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Investor. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision , condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

(c) Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor. The Investor may assign any
or all of its rights under this Agreement to any person to whom the Investor
assigns or transfers the New Note, provided such transferee agrees in writing to
be bound, with respect to the New Note, by the provisions hereof that apply to
the "Investor."

(e) No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
(f) Governing Law. All questions concerning the construction , validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York , without regard to the principles of conflicts of law thereof. Each party
agrees that all actions concerning the interpretations, enforcement and defense
of the transactions contemplated by this Agreement and the New Note (whether
brought against a party hereto or its respective affiliates, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of New York, Borough of Manhattan (the "New York Courts"). Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the New
York Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of this Agreement or any of the other
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Action, any claim that it is not personally subject to the jurisdiction
of any such New York Court, or that such Action has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Action by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under the Purchase Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence an Action to
enforce any provisions of this Agreement or the New Note, then the prevailing
party in such Action shall be reimbursed by the other party for its reasonable
attorneys' fees and other costs and expenses incurred with the investigation ,
preparation and prosecution of such Action.
 
 
6

--------------------------------------------------------------------------------

 


For purposes of this Section 9(f), "Action" means any action, claim, suit,
inquiry, notice of violation , proceeding (including, without limitation , any
investigation or partial proceeding such as a deposition) or
investigation  pending  or  threatened  in writing against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency, regulatory authority
(federal, state, provincial , county, local or foreign),  stock market, stock
exchange or trading  facility.


(g) Survival. The representations , warranties , agreements  and covenants
contained herein shall survive the execution and delivery of this Agreement.


(h) Execution. This Agreement may be executed in two or more counterparts , all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts  have been  signed by each party and
delivered to the other party, it being understood that both parties
need  not  sign  the same counterpart. In the event that any signature is
delivered by facsimile transmission , such signature shall create a valid and
binding obligation of the party  executing  (or on whose behalf such signature
is executed) with the same force and  effect  as  if  such facsimile signature
page were an original thereof.


 
7

--------------------------------------------------------------------------------

 
 
(i) Severability. If any provision of this Agreement  is  held  to be invalid or
unenforceable in any respect , the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way
be  affected  or  impaired thereby and the parties  will  attempt to agree
upon  a valid  and  enforceable provision  that is a reasonable substitute
therefor , and upon so agreeing, shall incorporate such substitute provision in
this Agreement.
 


(j)        Rescission   and   Withdrawal   Right.    Notwithstanding  anything  to
the contrary contained in (and without  limiting  any similar provisions  of)
this Agreement
or  any  of  the  other  Transaction  Documents,  whenever  the  Investor
exercises a right, election, demand or option
under  this  Agreement  or  any  of  the other Transaction Documents and the
Company does not timely perform its related obligations within the periods there
in provided , then the Investor may rescind or withdraw, in its sole discretion
from time to time upon written  notice  to  the  Company,  any relevant notice,
demand or election in whole or in part without prejudice to its future actions
and rights.


(k) Replacement of Securities. If any certificate or instrument evidencing the
New Note is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity (which shall not include a surety bond), if requested. The applicants
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs associated with the issuance of such replacement
New Note. If a replacement certificate or instrument
evidencing  the  New  Note  is  requested
due   to   a  mutilation   thereof,  the  Company   may  require  delivery  of  such  mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 


(1) Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Investor will be
entitled to specific performance under this Agreement and the other Transaction
Documents. The Company agrees that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 


(m) Payment   Set   Aside.    To  the  extent  that  the  Company    makes  a
payment or payments to the Investor pursuant to this Agreement or the other
Transaction Documents or the Investor enforces or exercises its rights
thereunder, and such payment or payments  or the  proceeds  of
such  enforcement  or  exercise  or  any part thereof are subsequently
invalidated , declared to be fraudulent or preferential, set aside, recovered
from,  disgorged  by  or  are  required  to  be  refunded ,
repaid  or  otherwise  restored  to  the
Company,  a  trustee,  receiver   or  any  other  person    under  any
law  (including,  without limitation, any bankruptcy  law, state or federal law,
common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally Intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not   occurred.
 
 
8

--------------------------------------------------------------------------------

 


(n) Limitation   of   Liability.    Notwithstanding   anything  herein   to  the
contrary, the Company acknowledges and agrees that the  liability  of
the  Investor arising directly or indirectly, under this Agreement or the other
Transaction Documents of any and every nature whatsoever shall be satisfied
solely out of the assets of the Investor, and that  no  trustee, officer,
other  investment  vehicle  or any other  affiliate  of the Investor or any
investor, shareholder or holder of shares of beneficial interest of the Investor
shall be personally liable for any liabilities of the Investor.


(o) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be provided in the manner set forth
in Section 6.3 of the Purchase Agreement.
 

 
[Remainder of page intentionally left blank; signature page follows]


 
 
9

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, each of the Company and the Investor  has  executed this
Note Exchange Agreement  the day and year first written   above.




 


 


 
LAS VEGAS RAILWAY EXPRESS, INC.
 
 
/s/ Michael Barron

 
Name:  Michael A. Barron
Title: CEO
 
 
 
COWEN OVERSEAS INVESTMENT LP




By: /s/ Kevin Raidy
Name: Kevin Raidy
 

 
 
 
10

--------------------------------------------------------------------------------

 